                                     UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION-DETROIT

IN RE: Mary A. Krutsch
                                                                                   CHAPTER 13
                                                                                   CASE NO. 18-55881
                                                                                   JUDGE Phillip Shefferly
                            Debtor(s).
_______________________________________/

                ORDER EXCUSING ENTRY OF THIRD PARTY PAYMENT ORDER
            AND ORDER TO DEBTOR TO REMIT PAYMENTS TO CHAPTER 13 TRUSTEE
                          BY ELECTRONIC TRANSFER OF FUNDS

          The above named Debtor(s) having filed a petition for relief under Chapter 13 of the Bankruptcy Code, and having sought
to excuse entry of a third-party payment order as required by E.D. Mich. LBR 1007-1(c)(1)(A) and requesting to remit payments to
the Chapter 13 Trustee by electronic transfer of funds pursuant to E.D. Mich. LBR 1007-1(c)(1)(B) from the debtor’s(s’) bank
account for the following reasons:

My only sources of income are from social security and widow’s benefit; neither of which are subject to wage-withholding.

and further seeking entry of this Order without notice inasmuch as the third-party payment order may be entered without notice, and
the consent of the Trustee having been obtained, and the Court being otherwise sufficiently advised in the premises;

          IT IS HEREBY ORDERED that entry of a third-party payment order pursuant to E.D. Mich. LBR 1007-1(c)(1)(A) is
excused pursuant to E.D. Mich. LBR 9029-1(e) in the above-captioned matter, or in the event a previous third-party payment order
was entered, said Order is voided and held for naught until further Order of the Court;

           IT IS FURTHER ORDERED that within 10 days of the entry of this Order, the Debtor(s) shall complete the approved
Authorization Agreement for Preauthorized Payments (ACH)** authorizing the Chapter 13 Trustee, Krispen S. Carroll, or
his/her successor, to initiate debit and/or credit entries to the bank account listed in the agreement in the amount of $809.03 per
month until further order of the Court;

          IT IS FURTHER ORDERED that these payments shall commence as of December 27, 2018, as required by 11 USC §
1326(a)(1). ). Any attempt to terminate the ACH or challenge a withdrawal made pursuant to the ACH shall be made only after
obtaining permission of the Bankruptcy Court. Failure to seek prior authorization to terminate the agreement or challenge a
withdrawal under the agreement may constitute cause for dismissal pursuant to 11 USC §1307 and may result in further sanctions, as
determined by the court.

          IT IS FURTHER ORDERED that Counsel for Debtor(s) shall serve a copy of the Order upon the Debtor(s).



Signed on April 15, 2019




   18-55881-pjs             Doc 48         Filed 04/15/19            Entered 04/15/19 15:43:00                    Page 1 of 1
